       Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,                                )
                                               )
                               Plaintiff,      )
                                               )
v.                                             )               Case No. 21-cv-1182-EFM-TJJ
                                               )
WICHITA, CITY OF and BRANDON                   )
WHIPPLE,                                       )
                                               )
                               Defendants.     )

              INITIAL ORDER REGARDING PLANNING AND SCHEDULING

        Fed. R. Civ. P. 1 mandates the “just, speedy, and inexpensive” determination of civil

cases. With that goal in mind, the undersigned U.S. Magistrate Judge, Teresa J. James, will enter

a Scheduling Order in this case in accordance with Fed. R. Civ. P. 16. The undersigned judge

will endeavor to enter the Scheduling Order on or before October 27, 2021 which is the date the

parties should use in formulating a proposed schedule.

        The parties, in person and/or through counsel, must confer as required by Fed. R. Civ. P.

26(f) by October 6, 2021. For purposes of this Order, the term “confer” may be accomplished

through e-mail or other written communication. Generally, discussion must address the nature

and basis of the parties’ claims and defenses; the possibilities of settling or resolving the case,

including the use of mediation or other methods of alternative dispute resolution; making or at

least arranging for the disclosures required by Fed. R. Civ. P. 26(a)(1); any issues about

preserving discoverable information; and development of a proposed discovery plan. More

specifically, the agenda items that must be addressed include those set out in Fed. R. Civ. P.

16(c)(2)(A)-(P), Fed. R. Civ. P. 26(f)(3)(A)-(F), and the planning report form that is attached to

this order.
      Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 2 of 11



                                               2
       By October 20, 2021, if the parties have agreed to a proposed schedule, defendants must

submit the completed report of the parties’ planning conference to the chambers of the

undersigned magistrate judge. If the parties have not agreed to a proposed schedule, each party

may submit a separate completed report of the parties’ planning conference to the chambers of

the undersigned magistrate judge. In any event, the report or reports must be submitted by

October 20, 2021 for the Court’s review in entering a Scheduling Order. In addition, each party

must submit a copy of the party’s own Rule 26(a) initial disclosures to the chambers of the

undersigned magistrate judge without the documents identified or described in their initial

disclosures. The planning report must follow the prescribed form and must be submitted

electronically in .pdf and Word formats. All submissions shall be attached to an e-mail sent to

ksd_james_chambers@ksd.uscourts.gov. They must not be filed.

       If you have questions concerning the requirements of this order, please contact the

undersigned judge’s courtroom deputy, Teddy Van Ness, at 913-735-2260, or by e-mail at

ksd_james_chambers@ksd.uscourts.gov.

       IT IS SO ORDERED.

       Dated September 21, 2021, at Kansas City, Kansas.




                                                Teresa J. James
                                                U. S. Magistrate Judge
        Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 3 of 11



                                                 1
(Rev. 8/2016)


                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

_________________________,

                               Plaintiff(s),

v.                                                            Case No. _____________

_________________________,

                               Defendant(s).


                    REPORT OF PARTIES’ PLANNING CONFERENCE

    [Completed form should be spaced as shown. Use separate paragraphs or subparagraphs as
                                necessary if the parties1 disagree.]

        Introductory Note: Fed. R. Civ. P. 1 provides that all Federal Rules of Civil
Procedure should be construed and employed by the court and the parties to secure the
Ajust, speedy, and inexpensive@ determination of civil cases.    Careful planning is essential
to efficient case management and discovery proceedings.

       Before the parties conduct their planning conference and attempt to complete this
required planning report form, instead of just mechanically filling in the blanks, the court
expects them to review and be prepared to address all the specific agenda items mentioned
in Fed. R. Civ. P. 16(c)(2)(A)-(P) and Fed. R. Civ. P. 26(f)(3)(A)-(F). The parties should
think creatively and, to the extent possible, cooperatively, about how to structure this case
in a way that leads to the efficient resolution of the factual and legal issues presented.

       This court, like the Kansas Supreme Court, has formally adopted the Kansas Bar
Association’s Pillars of Professionalism (2012) as aspirational goals to guide lawyers in their
pursuit of civility, professionalism, and service to the public. Counsel are expected to
familiarize themselves with the Pillars of Professionalism and conduct themselves


1
 As used in this report, the term “plaintiff” includes plaintiffs as well as counterclaimants, cross-
claimants, third-party plaintiffs, intervenors, and any other parties who assert affirmative claims
for relief. The term “defendant” includes defendants as well as counterclaim defendants, cross-
claim defendants, third-party defendants, and any other parties who are defending against
affirmative claims for relief. However, when the parties actually complete and submit this report,
they should accurately describe their posture in the case.
      Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 4 of 11



                                               2
accordingly when litigating cases in this court. The Pillars of Professionalism are available
on this court’s website:

                   http://www.ksd.uscourts.gov/pillars-of-professionalism/

        Discovery of electronically stored information (ESI) is unduly expensive if it’s not
managed properly. Therefore, counsel must become generally knowledgeable about their
clients’ information management systems before the planning conference. That is, counsel
must be prepared to discuss at the conference how their clients’ information is stored and
retrieved, and in turn be prepared to discuss and resolve the specific issues raised in the
ESI guidelines posted on this court’s website:

                       http://www.ksd.uscourts.gov/guidelines-for-esi/


2.     Preliminary Matters.


       A.     The parties provide the following information regarding themselves and their
              counsel:

              [For each attorney, insert: (1) name; (2) business address; (3) telephone and
              facsimile numbers; and (4) e-mail address. For each party, insert: (1) name; (2)
              home and business addresses; (3) telephone and facsimile numbers; and (4) e-
              mail address.]

       B.     The parties jointly submit the following case summary:

              [Insert a brief summary of the case, preferably in a single paragraph and no more
              than one page, which states: (1) the general nature of the case, e.g., employment
              discrimination, personal injury, etc.; (2) the statutes asserted to confer subject
              matter jurisdiction, e.g., 28 U.S.C. § 1332; (3) the plaintiff’s legal theories, and
              (4) the primary defenses pleaded by defendant.]

3.     Plan for Alternative Dispute Resolution (ADR).

       A.     The parties already have engaged in the following good faith efforts to resolve
               this matter: [describe efforts].

       B.     Plaintiff will submit a written, good-faith settlement proposal to defendant by
              (date). Defendant will make a written, good-faith counter-proposal by (date).
              By (date), unless the parties have jointly filed a notice stating whom they have
              selected to serve as mediator, along with the firmly scheduled date, time, and
              place of mediation, each party will submit a confidential settlement report to the
              assigned magistrate judge.
     Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 5 of 11



                                             3
            Note: In order to facilitate the ADR process, the court usually will require
            the parties to either complete their exchange of settlement proposals or file a
            joint notice of mediation within 30 days after the Scheduling Order is
            entered. But if more time is necessary due to the complexity of this
            particular case, specific reasons for the request must be provided so the court
            can make an informed judgment about whether to delay the parties’
            exchange of settlement proposals.

     C.     The parties have agreed on the following ADR procedure, which will be
            accomplished by: [insert agreed procedure, e.g., mediation, and a deadline,
            which usually should be within 90-120 days of the entry of the Scheduling Order].
            An ADR report (on the court’s ADR report form) will be filed within 14 days
            after the scheduled ADR process is held.

4.   Plan for Pre-Discovery Disclosures. The parties have exchanged the information
     required by Fed. R. Civ. P. 26(a)(1) and submitted copies of their disclosures to chambers
     along with this report. [Recommended additional language: In order to facilitate
     settlement negotiations and to avoid unnecessary expense, the parties have agreed that,
     without any need for formal requests for production, copies of the various documents
     described in the parties’ respective Rule 26(a)(1) disclosures will be [exchanged] [made
     available for inspection and copying] by (date).]

            Note: Pursuant to Rule 26(a)(1)(C), the parties are required to serve their
            initial disclosures no later than 14 days after their Rule 26(f) planning
            conference. As indicated in the Initial Order Regarding Planning and
            Scheduling, copies of the parties’ initial disclosures under Rule 26(a)(1)(A)
            must be emailed along with the parties’ completed Rule 26(f) planning
            report. The parties should not submit to the court any documents identified
            or described in their Rule 26(a)(1)(A) initial disclosures.

5.   Plan for Discovery. The parties jointly propose to the court the following discovery
     plan:

     A.     Discovery is needed on the following specific subjects: [list].

            Note: The parties should try to reach early stipulations about those matters
            that are not in dispute, to ensure that discovery, particularly involving ESI, is
            conducted only on those matters legitimately in dispute.

            Under the December 1, 2015 amendments to Fed. R. Civ. P. 26(b)(1), the
            parties in this case are entitled to obtain pretrial discovery regarding any
            nonprivileged matter provided it is (a) relevant to a party’s claim or defense,
            AND (b) proportional to the needs of the case. Under Rule 26(b)(1), whether
            any particular discovery request is proportional is to be determined by
            considering, to the extent they apply, the following six factors: (1) the
            importance of the issues at stake in the action, (2) the amount in controversy,
Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 6 of 11



                                        4
      (3) the parties’ relative access to relevant information, (4) the parties’
      resources, (5) the importance of the discovery in resolving the issues, and (6)
      whether the burden or expense of the proposed discovery outweighs its likely
      benefit.


B.    All discovery will be commenced or served in time to be completed by (date).

      Note: In the court’s experience, discovery usually can be completed in 4-6
      months. If more time is necessary due to the complexity of this case, specific
      reasons for the request must be provided.

C.    [If applicable] Discovery on (issue for early discovery) will be completed by
      (date).

      Note: The parties should consider whether any issues should be bifurcated,
      or whether a limited amount of highly focused discovery would enable them
      to participate in early mediation or present substantive issues on dispositive
      motions and in turn narrow the scope of remaining discovery.

D.    One or more of the parties anticipate the following problem(s) in discovery,
      which, if possible, will be resolved in the Scheduling Order:

      [List problem(s), the positions and supporting authority of each party, and what
      efforts have been made to resolve the problems.]

E.    Disclosure or discovery of electronically stored information (ESI) will be handled
      as follows:

      [Provide a brief description of the parties’ agreement or separate proposals.]

      Note: The court requires that the parties directly address the issue of ESI
      instead of avoiding it. The parties are strongly encouraged to review the
      District of Kansas Guidelines for Cases Involving Electronically Stored
      Information [ESI], available on the court’s website under “rules” at
      http://www.ksd.uscourts.gov/. The parties must confer and then decide on a
      reasonably specific protocol for retrieving and producing ESI. It is
      unacceptable for the parties to vaguely state in their planning report, for
      example, “that discovery of ESI will be conducted in accordance with the
      Fed. R. Civ. P.” However, the parties may agree, for economic reasons or
      otherwise in a small case, that no discovery of ESI will be conducted or that
      any limited ESI that does exist will simply be printed out in hard copy form.

F.    With regard to claims of privilege or of protection as trial-preparation material
      asserted after production, the parties have agreed to an order as follows:
Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 7 of 11



                                       5
      [Provide a brief description of the parties’ proposal. Also, state whether the
      parties wish their agreement to be reflected in the court’s scheduling order or in a
      separate proposed protective order that will be submitted to the court.]

      Note: The parties should be mindful that Fed. R. Civ. P. 26(b)(5)(B), which
      generally contemplates such things as “quick peek” and “clawback”
      agreements with regard to attorney-client privileged communications and
      trial-preparation materials, is not limited to ESI. Also, under Fed. R. Evid.
      502, an agreement on the effect of a disclosure in a federal proceeding is
      binding only on the parties to the agreement unless that agreement also is
      incorporated into a court order; a federal court’s order that a privilege or
      protection is not waived by disclosure is binding in other federal court and
      state court proceedings.

G.    To encourage cooperation, efficiency, and economy in discovery, and also to limit
      discovery disputes, the following procedures have been agreed to by parties in
      this case: ____________________________________.


      Note: The parties are strongly encouraged to consider using the so-called
      Susman agreements that are posted on the following website:

                         http://trialbyagreement.com/


H.    There will be a maximum of ____ interrogatories, including all discrete subparts,
      served by any party on another party.

I.    There will be a maximum of ____ depositions taken by plaintiff and ____ by
      defendant. Each deposition [other than ___________________] will be limited
      to ___ hours [the depositions of _____________ will be limited to ___ hours].

J.    [The parties have stipulated that no expert testimony will be used in this case.]
      [If expert testimony is used in this case, disclosures required by Fed. R. Civ. P.
      26(a)(2), including reports from retained experts, will be served by plaintiff by
      (date), and by defendant by (date); disclosures and reports by any rebuttal experts
      will be served by (date).]

K.    The parties [agree] [disagree] that physical or mental examinations pursuant Fed.
      R. Civ. P. 35 [are] [are not] appropriate in this case. In any event, all Rule 35-
      examinations will be completed by (date).

      Note: If the parties disagree about the need for or the scope of such an
      examination, a formal motion must be filed sufficiently in advance of this
      deadline in order to allow the motion to be fully briefed by the parties, the
     Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 8 of 11



                                            6
           motion to be decided by the court, and for the examination to be conducted,
           all before the deadline expires.

     L.    Supplementations of disclosures under Fed. R. Civ. P. 26(e) will be served at
           such times and under such circumstances as required by that rule. In addition,
           such supplemental disclosures will be served ([optional] dates or intervals), and in
           any event 40 days before the deadline for completion of all discovery.

           Note: Based on the investigation and discovery conducted as of that date,
           the supplemental disclosures served 40 days before the deadline for
           completion of all discovery must identify all witnesses and exhibits that
           probably or even might be used at trial.

     M.    The parties [agree] [disagree] that there [is] [is not] a need for discovery in this
           case to be governed by a protective order. If the parties agree concerning the
           need for and scope and form of such a protective order, they must confer and then
           submit a jointly proposed protective order by (date). A jointly proposed
           protective order must include a concise but sufficiently specific recitation of the
           particular facts in this case that would provide the court with an adequate basis
           upon which to make the required finding of good cause pursuant to Fed. R. Civ.
           P. 26(c). If the parties disagree concerning the need for, and/or the scope or form
           of a protective order, the party or parties seeking such an order must file an
           appropriate motion and supporting memorandum by (date).

           Jointly proposed protective orders should be drafted in compliance with the
           guidelines available on the court’s website:

                     http://www.ksd.uscourts.gov/guidelines-for-agreed-protective-orders-
                                   district-of-kansas/

           A pre-approved form of protective order can be downloaded from the court’s
           website:

                  http://www.ksd.uscourts.gov/flex/?fc=9&term=5062#item_2

           [The parties should discuss whether any departures from this pre-approved form
           order would be appropriate in this case.]

     N.    The parties [do] [do not] consent to electronic service of disclosures and
           discovery requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules
           5.4.2 and 26.3.

6.   Deadlines for Amendments and Potentially Dispositive Motions.

     A.    A motion to dismiss [is] [is not] expected to be filed in this case, based on
           ________ (state the grounds). Provided that such defenses have been timely
Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 9 of 11



                                       7
      preserved, any motions to dismiss for lack of personal jurisdiction, venue,
      insufficiency of process or service of process, failure to state a claim upon which
      relief can be granted, or the propriety of the parties, will be filed by (date).

      Note: This deadline usually should be set 2-3 weeks after the Scheduling
      Order is entered. But to avoid cases getting bogged down with wasteful
      motion practice, during the planning conference, counsel should notify the
      opposing counsel or party of any defects in the pleadings that are plainly
      obvious and that could be easily cured with an amended pleading.

B.    Any motion for leave to join additional parties or to otherwise amend the
      pleadings will be filed by (date).

      Note: This deadline usually should be set 6-8 weeks after the Scheduling
      Order is entered.

C.    Other dispositive motions (e.g., summary judgment) [are] [are not] expected to be
      filed in this case. All such motions will be filed by (date).

      Note: This deadline usually should be set approximately 2-4 weeks after the
      pretrial conference. The court will attempt to decide all dispositive motions,
      to the extent they’ve been timely filed and briefed without any extensions
      having been requested, approximately 60 days before trial. But if the case is
      unusually complex, such that it would be more efficient to have a 90-120 day
      gap between dispositive-motion rulings and trial, the parties should explain
      why that would be appropriate here.

D.    All motions to exclude testimony of expert witnesses pursuant to Fed. R. Evid.
      702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
      Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, will be
      filed by (date).

      Note: Generally, most judges in the District of Kansas tend to defer setting
      the Daubert motion deadline until 30-45 days before trial (unless counsel
      agree that resolution of the case would be fostered by having such motions
      filed and decided earlier). If Daubert motions potentially would be
      dispositive of the entire case or even certain claims in the case (e.g., a
      challenge to a standard-of-care expert in a medical negligence case), then this
      deadline should be the same as the dispositive-motion deadline mentioned
      above. Counsel should be mindful that some judges in this district use a
      single deadline for dispositive motions and Daubert motions in all of their
      cases.
        Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 10 of 11



                                                    8
7.       Other Items.

         A.       [The parties agree that principles of comparative fault do not apply to this case.]
                  [By (date), any party asserting comparative fault must identify all persons or
                  entities whose fault is to be compared for purposes of Kan. Stat. Ann. § 60-258a
                  (or any other similar comparative fault statute that might be applicable). If
                  another person or entity is so identified, then the party asserting comparative fault
                  also must specify the nature of the fault which is claimed.]

                  Note: This deadline, if applicable, usually should be set approximately 2
                  weeks before the deadline for filings motions to amend the pleadings.

         B.       The parties [request] [do not request] a status conference before the pretrial
                  conference, in order to discuss the following subjects: [list]. [The parties request a
                  status conference in (month and year).]

         C.       The parties request that the court hold a pretrial conference in (month and year).

                  Note: The court generally schedules a pretrial conference approximately 2-3
                  weeks after the close of discovery and approximately 2-4 weeks before the
                  dispositive-motion deadline. If the case remains at issue after all timely filed
                  dispositive motions have been filed and decided (or if the parties announce
                  that no dispositive motions will be filed), then the trial judge usually will
                  conduct another pretrial conference within 30 days of trial.

         D.       [Plaintiff(s)][Defendant(s)] has [have] demanded a jury [non-jury] trial and
                  requested a trial location of [Kansas City][Topeka][Wichita]. Trial is expected to
                  take approximately ___ trial days [weeks].

         E.       The parties [are] [are not] prepared to consent to trial by a U.S. Magistrate Judge
                  [at this time,] [or as a backup if the assigned U.S. District Judge determines that
                  his or her schedule is unable to accommodate the scheduled trial date].

                  Note: Magistrate judges may preside over civil jury trials upon the consent of
                  the parties under 28 U.S.C. § 636(c). Parties consenting to trial by a U.S.
                  Magistrate Judge must email the clerk’s office their signed form, “Notice,
                  Consent, and Reference of a Civil Action to a Magistrate Judge.” The form is
                  located on the court’s website under “forms” at
                  http://www.ksd.uscourts.gov/.

Date:         [Insert Date]

[Here, add signatures of each unrepresented party and an attorney for each represented party.
These signatures must be affixed according to the procedures governing multiple signatures set
forth in paragraph II(C) of the Administrative Procedures for Filing, Signing, and Verifying
Pleadings and Papers by Electronic Means in Civil Cases. The report must be submitted
     Case 6:21-cv-01182-EFM-TJJ Document 10 Filed 09/21/21 Page 11 of 11



                                                9
electronically in .pdf format as an attachment to an e-mail sent to the e-mail address of the
assigned magistrate judge listed in paragraph II(E)(2)(c) of the administrative procedures guide.]
